Citation Nr: 0336818	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-21 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease, status post coronary artery four 
vessel bypass graft.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of this 
action.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

The service medical records show that in November 1966, the 
veteran was evaluated for tinnitus of the right ear for the 
past month after the firing of a .45 caliber firearm, with an 
additional impression of possible chronic otitis based on a 
finding of a scar on the right eardrum.  The Board finds that 
the issue of entitlement to service connection for a right 
ear disorder, other than hearing loss, to include tinnitus 
and chronic otitis media, is raised by the record.  The Board 
refers this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  The medical evidence demonstrates that the veteran's 
cardiovascular disease, to include hypertension and heart 
disease, did not begin during service or within one year 
after his discharge from active duty.

2.  The medical evidence demonstrates that it is less likely 
than not that the veteran's service-connected diabetes 
mellitus caused or aggravated his cardiovascular disease, to 
include hypertension and heart disease.




CONCLUSION OF LAW

Arteriosclerotic cardiovascular disease was not incurred in 
or aggravated by active service, nor is it proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of the veteran's claims with the enactment of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2002 rating decision, the November 
2002 Statement of the Case, the February 2003 Supplemental 
Statement of the Case, and an April 2001 letter sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim for service 
connection for arteriosclerotic cardiovascular disability and 
complied with VA's notification requirements. 

The November 2002 Statement of the Case and February 2003 
Supplemental Statement of the Case set forth the laws and 
regulations applicable to the veteran's claim.  Further, the 
April 2001 letter from the RO to the veteran informed him of 
the type of evidence that would substantiate his claims (an 
injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; a current physical or mental 
disability; and a relationship between the current disability 
and an injury, disease or event in service); that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
letter in April 2001 and asked him to identify all relevant 
medical evidence.  Either the veteran has provided or the RO 
has obtained all identified evidence.

As is reflected in the analysis section of this decision, the 
Board concludes that the January 2003 report of a VA medical 
examination and opinion obtained by the RO, in conjunction 
with the other lay and medical evidence of record, provides 
sufficient competent medical evidence to decide the claim for 
service connection for hypertensive arteriosclerotic 
cardiovascular disease.

The Board acknowledges the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1), which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  However, the recently enacted Veterans 
Benefits Act of 2003 permits VA to adjudicate a claim within 
a year of receipt of the claim.  The provision is retroactive 
to the date of the VCAA, November 9, 2000.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____).

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Factual Background

At the veteran's January 1966 pre-enlistment examination, his 
blood pressure was measured at 122/72.  Clinical evaluation 
of the heart was noted to be normal.  At his April 1968 
service separation examination, blood pressure was measured 
142/86 and clinical evaluation of the heart was again noted 
to be normal.  There was no recommendation for repeat blood 
pressures, nor is there any indication in the service medical 
records of any abnormal findings that were attributed to 
cardiovascular disease, to include hypertension or a heart 
condition.

December 1999 private treatment records reflect that the 
veteran was seen as a new patient who had been diagnosed with 
diabetes mellitus the previous month.  He was noted to have a 
15 year history of hypertension.  Subsequent records of 
treatment show ongoing diagnoses and treatment of heart 
disease, hypertension and diabetes mellitus.  Private records 
of hospitalization and surgery in December 2000 reflect that 
the veteran underwent a coronary artery four-vessel bypass 
graft.  Subsequent private treatment records show continued 
ongoing treatment for diabetes mellitus, hypertension, and 
arteriosclerotic heart disease.

At a November 2001 VA examination, the veteran was diagnosed 
as having hypertensive-arteriosclerotic cardiovascular 
disease, post coronary artery bypass graft procedures in 
December 2000; and diabetes mellitus Type II, probably 
secondary to hereditary factors and marked obesity.  
Diagnosis of coronary artery disease was indicated by history 
to have been diagnosed in October 1999 following a cardiac 
catheterization.

At a January 2003 VA examination, the examiner noted by 
history that the veteran "has had hypertension a long time, 
way before his heart disease and diabetes in 1970+."  His 
diabetes and heart disease were noted to have been discovered 
at about the same time, around 1999.  After review of 
history, laboratory testing, and physical examination, the 
examiner diagnosed the veteran as having Type II diabetes 
mellitus; essential hypertension, not due to diabetes, but 
most likely present for a long time and most likely the cause 
of the veteran's heart condition; and arterial sclerotic 
heart disease with an old myocardial infarction, with 4 
coronary artery bypass, due to hypertension and less likely 
due to diabetes; and mild renal insufficiency due to 
hypertension but not diabetes.  In the body of the report, 
the examiner stated that "we think that his hypertension is 
not due to diabetes," and that "[h]is heart disease is due 
to hypertension primarily, not so likely connected with his 
diabetes."

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Both arteriosclerosis and hypertension will be considered to 
have been incurred in service if manifest to a compensable 
degree within one year of separation from service, even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

December 1999 treatment records reflect that the veteran was 
seen as a new patient who had been diagnosed with diabetes 
mellitus the previous month.  He was noted to have a 15 year 
history of hypertension.  This, as a matter of logic, tends 
to show that the veteran's hypertension was not due to his 
diabetes mellitus, since the hypertension predated the 
diabetes mellitus by many years.  Consistent with this 
evidence, the January 2003 VA examiner concluded that the 
veteran's hypertension was not due to diabetes; the Board 
accordingly accepts the VA examiner's finding on this point.  

At the January 2003 VA examination, the examiner noted by 
history that the veteran "has had hypertension a long time, 
way before his heart disease and diabetes in 1970+."  In the 
context of the history described in the report, it is clear 
the examiner's meaning was that the veteran's hypertension 
began in 1970 or later, many years before his heart disease 
and diabetes mellitus were first diagnosed and treated in 
approximately 1999.  After review of history, laboratory 
testing, and physical examination, the examiner diagnosed the 
veteran as having Type II diabetes mellitus; essential 
hypertension, not due to diabetes, but most likely present 
for a long time and most likely the cause of the veteran's 
heart condition; and arterial sclerotic heart disease with an 
old myocardial infarction, with 4 coronary artery bypass, 
with a conclusion that the veteran's heart disease was due to 
hypertension and less likely due to diabetes; and mild renal 
insufficiency due to hypertension but not diabetes.  In the 
body of the report, the examiner stated that "we think that 
his hypertension is not due to diabetes," and that "[h]is 
heart disease is due to hypertension primarily, not so likely 
connected with his diabetes."

The January 2003 VA examiner's opinion that the veteran's 
hypertensive arteriosclerotic heart disease was due to 
hypertension, and was not likely due to diabetes mellitus, is 
competent medical evidence to this effect, based on a review 
of the veteran's history, physical examination, and 
laboratory testing, and the Board accepts this evidence as 
competent medical evidence against the veteran's claim.  
There being no on-point competent medical opinion of record 
to the contrary, the preponderance of the evidence shows that 
the veteran's arteriosclerotic cardiovascular disease was not 
caused or aggravated by his service-connected diabetes 
mellitus.  On the question of aggravation, it is pertinent to 
note that the January 2003 examiner reported that the 
veteran's diabetes and heart disease were discovered at about 
the same time, around 1999.  The physician specifically 
opined that the veteran's hypertension was not due to 
diabetes, that it was most likely the cause of the veteran's 
heart condition, and that the heart disease was "not so 
likely connected" with his diabetes.  It is also relevant to 
note that the veteran's diabetes is classified as Type II and 
it's apparent that it's well-managed by oral medication and 
diet; he does not have insulin dependent diabetes.  There is 
no indication of vascular complications.  There is nothing in 
this examination report or any other competent evidence on 
file that suggests the veteran's cardiovascular disease was 
caused or aggravated by his service-connected diabetes.  
Accordingly, service connection on the basis that the veteran 
has arteriosclerotic cardiovascular disease secondary to 
diabetes mellitus is not warranted.  See 38 C.F.R. 
§ 3.310(a); Allen, supra.

Also based on the January 2003 VA examiner's opinion, the 
Board finds that the veteran's heart disease is caused by and 
associated with his longstanding hypertension.  The Board has 
therefore in turn considered whether the veteran's 
hypertensive arteriosclerotic heart disease might be 
associated with hypertension dating back to service or 
presumed to have arisen during service.  Blood pressure at 
entrance into service January 1966 was measured as 122/ 72, 
while blood pressure at discharge from service was measured 
was 142/86.  The Board acknowledges the systolic reading at 
discharge (142).  However, such is a borderline high systolic 
reading with a normal diastolic reading, it was isolated and 
it was not attributed to hypertension.  Hypertension was not 
diagnosed at any time during service.  It is pertinent to 
note that hypertension is defined as persistently (emphasis 
added) high arterial blood pressure.  Various criteria have 
been suggested, ranging from 140 millimeter of mercury (mm. 
Hg) systolic and 90-mm.  See Dorland's Illustrated Medical 
Dictionary 635 (26th ed. 1981).  It is also relevant to note 
that, in rating   hypertension under 38 C.F.R. § 4.104, Code 
7101, hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days and that, for purposes of that code, 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  There was no diagnosis of 
hypertension during service and the examiner who performed 
the separation  examination did not recommend repeat blood 
pressure readings.  Thus, there is no competent evidence of 
hypertension during service.  The record is also devoid of 
any medical evidence of any blood pressure reading consistent 
with a compensable rating for hypertension within a year 
after discharge from service.  The January 2003 VA examiner 
noted by history that the veteran's hypertension began in 
"1970+," and caused the veteran's arteriosclerotic 
cardiovascular disease; this evidence in its most favorable 
interpretation would mean that the onset of hypertension and 
arteriosclerosis did not begin during service or within the 
one-year presumptive period after service required for 
service connection for these disabilities.  See 38 C.F.R. 
§§ 3.307, 3.309.  Further, December 1999 private medical 
records of initial treatment with a private physician for 
newly diagnosed diabetes mellitus include a history of 
hypertension for 15 years, which would date the onset of the 
veteran's hypertension in approximately 1984, over 15 years 
after discharge from service.  In light of the foregoing, the 
Board finds that the preponderance of the evidence shows that 
the veteran did not have hypertension or arteriosclerotic 
heart disease during service or within one year after 
service.  As the preponderance of the evidence shows that 
neither hypertension nor arteriosclerotic cardiovascular 
disease arose during service or within one year of service, 
service connection for arteriosclerotic cardiovascular 
disease is not warranted on a direct basis, on a presumptive 
basis, or as secondary to hypertension.  See 38 C.F.R. 3.303, 
3.310, 3.307, 3.309, 3.310.

As the preponderance of the evidence is against the claim on 
appeal, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for arteriosclerotic 
cardiovascular disease, status post coronary artery four 
vessel bypass graft, is denied.


REMAND

Prior to the pendency of the veteran's claim, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

The veteran entered service in May 1966.  In November 1966, 
the veteran was seen on three occasions for right ear 
problems.  He was first seen when he complained of ringing in 
his ear right for the past month.  He complained of tinnitus 
of the right ear since the firing of a 45 caliber firearm.  
On examination, a right ear scar was noted to be possibly 
indicative of chronic otitis media.  He was referred to the 
ear, nose and throat (ENT) clinic at the Irwin Army Hospital 
at Fort Riley, Kansas, for an audiogram and workup.  The 
service medical records indicate that the veteran was seen at 
the clinic in November 1966 and likely in December 1966, but 
records of the hearing tests and other tests from the clinic 
are not associated with the claims file.  Pursuant to the 
VCAA, the RO should attempt to obtain the ENT clinic records 
from November and December 1966 as they clearly would be 
relevant to the veteran's claim for service connection for 
right ear hearing loss. 

The Board further finds that, in view of the indication of 
in-service acoustic trauma to his right ear and 
contemporaneous complaints of tinnitus lasting at least one 
month, and a finding of a scar on the eardrum consistent with 
possible chronic otitis media, a VA examination and opinion 
should be obtained on the issue of whether the veteran's 
current right ear hearing loss linked to service, to include 
the documented in-service acoustic trauma with apparently 
associated tinnitus of at least one month's duration; in-
service notations of a scar on the tympanic membrane and 
possible chronic otitis after a negative clinical evaluation 
of the ears prior to enlistment to service; and any other 
findings that may exist in the records of the ENT clinic at 
Irwin Army Hospital at Fort Riley, Kansas, to be sought by 
the RO as described above.  Because a determination as to the 
validity of the veteran's contentions requires medical 
expertise, a VA examination with a medical "nexus" opinion 
is required to reach a determination on the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).

The RO should also ensure that the veteran is provided with 
the appropriate assistance and notice under the VCAA, to 
include what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

Also, since the Board has determined that a new examination 
is necessary in the instant case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) the regulation provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record. 

In light of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.

In so doing, the RO should request the 
veteran to identify all records of 
treatment for right ear disease or right 
ear hearing loss from the time of his 
discharge from service in May 1968 until 
the present, and provide appropriate 
assistance in obtaining all identified 
records that are determined to be 
available.

Further, the RO should contact the 
service department in and attempt to 
obtain in-service records of treatment in 
November and December of 1966 at the ENT 
clinic of Irwin Army Hospital at Fort 
Riley, Kansas, for an audiogram and 
workup, additional hearing tests and any 
other treatment rendered there, as 
reflected in November 1966 service 
medical records currently associated with 
the claims file.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded audiology and otolaryngology 
examinations for the purpose of 
determining whether it is at least as 
likely as not that any current right ear 
hearing disability began during service or 
is related to some incident of service.  

The RO should send the claims file to the 
otolaryngology examiner for review, and 
the clinician should indicate that the 
claims file was reviewed, to include 
service medical records dated in November 
1966 reflecting treatment for tinnitus of 
the right ear for the past month since 
shooting a .45 caliber firearm, with an 
additional diagnosis of possible chronic 
otitis based on a finding of a scar on the 
right eardrum; any newly received 
(subsequent to the Board remand in this 
case) November and December 1966 records 
from the ENT clinic at Irwin Army Hospital 
at Fort Riley, Kansas; the veteran's 
January 1966 pre-enlistment and April 1968 
service separation audiological 
examinations and normal clinical 
evaluations of the ears; and a December 
2001 report of a VA audiological 
examination (without clinical evaluation 
of the right ear or description of any 
history of right ear disability), showing 
right ear mixed hearing loss with hearing 
loss in the right ear significantly 
greater than on the left.

The examiner should describe the nature 
and extent of the veteran's present right 
ear disability (to include any hearing 
loss, tinnitus, chronic otitis, etc.) and 
opine whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that any current 
right ear disability, to include hearing 
loss, began during service or is causally 
related to any incident of service, to 
include acoustic trauma or infection. 

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
right ear hearing loss with consideration 
of all of the evidence added to the 
record since the Supplemental Statement 
of the Case (SSOC) issued in February 
2003.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the February 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



